                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
1                                                               EASTERN DISTRICT OF WASHINGTON




2
                                                                 Jan 15, 2020
                                                                     SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     ANTHONY VELA,                              No. 2:19-cv-00019-SMJ
5
                               Plaintiff,       STIPULATED PROTECTIVE
6                                               ORDER
                  v.
7
     WAL-MART STORES INC.,
8
                               Defendant.
9

10         Pursuant to Federal Rule of Civil Procedure 26(c) and the stipulation of the
11   parties, the parties’ Motion for Protective Order, ECF No. 24, is GRANTED and
12   the   parties’ Proposed     Stipulated   Protective   Order,    ECF        No.          24,   is
13   ACKNOWLEDGED, APPROVED, and INCORPORATED in this Order by
14   reference.
15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
16   provide copies to all counsel.
17         DATED this 15th day of January 2020.
18                      _________________________
                        SALVADOR MENDOZA, JR.
19                      United States District Judge
20



     STIPULATED PORTECTIVE ORDER – 1
